Filed 4/13/22 In re A.A. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                      DIVISION EIGHT

 In re A.A., a Person Coming                                  B312228
 Under the Juvenile Court Law.
 LOS ANGELES COUNTY                                            (Los Angeles County
 DEPARTMENT OF CHILDREN                                        Super. Ct. No. 20CCJP06714A)
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 D.A.,

           Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Martha Matthews, Judge. Affirmed.
      Linda J. Vogel, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jane Kwon, Principal Deputy
County Counsel, for Plaintiff and Respondent.

                                        **********
      Father D.A. appeals the court’s jurisdictional findings
based on his conduct but does not challenge the findings as to
mother. Father also argues the court’s dispositional order
requiring him to drug test is not supported by substantial
evidence. We find father’s appellate challenge is nonjusticiable,
and substantial evidence supports the court’s the dispositional
order. We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       This family came to the attention of the Los Angeles
County Department of Children and Family Services
(Department) in December 2020, after mother drove with four-
year-old A.A. to the police station, looking for information about
domestic violence shelters due to domestic violence with father.
Mother appeared to be under the influence of drugs, and she was
arrested. Maternal grandparents took custody of A.A. because
police could not reach father.
      Police had received many domestic disturbance calls at the
family home. Mother had been arrested in May 2020 for
domestic violence against father. In October 2020, father was
arrested for felony battery against mother’s boyfriend, who lived
next door to the family.
      Mother and father were married, but their marriage was
strained because mother was having an affair with their
neighbor. Mother has an extensive history of substance abuse
and had recently relapsed, using methamphetamine for the past
year. Three days earlier, mother took A.A. to the neighbor’s
house and would not allow father to see him. Father obtained
“emergency custody” paperwork that he intended to file in family
court. Mother and father had agreed to get a divorce.




                                2
       Father denied A.A. was present when father fought with
mother’s boyfriend. He denied any domestic violence between
him and mother, and claimed they only argued loudly and that he
was verbally abusive to mother. Mother had tried to attack him
in May 2020, but was interrupted by police. A.A. was with
maternal grandparents during this incident.
       According to the police report for the May 2020 incident,
father told police mother bit him, and officers observed a bite
mark, scratch, and cut on father. The position of the bite mark
indicated father may have placed mother in a headlock, although
father denied this. Mother reported father had been strangling
her in a headlock when she bit him.
       Father reported that mother or maternal grandparents
care for A.A. while he is at work. A.A. was often with maternal
grandparents because everyone was concerned about mother’s
ability to care for A.A.
       Father admitted using marijuana occasionally but denied
caring for A.A. while under the influence. His on-demand drug
test came back positive for marijuana.
       A.A. told the social worker that mother and father fight and
yell at each other. He had not seen them hit each other.
       According to maternal grandparents, mother has a long
history of substance abuse, and was placed on a psychiatric hold
after attacking grandfather some years earlier. Mother told
maternal grandparents about domestic violence between her and
father. The grandparents had never seen them become violent
but heard them argue. Also, when mother and father lived with
maternal grandparents, there was evidence of fights, including a
window broken by father. Maternal grandfather reported that




                                3
mother once attacked him while he was holding A.A. Father was
present during the incident and calmed mother down.
       According to the social worker, mother presented as
paranoid, erratic, and unstable. She appeared to be under the
influence of drugs and was having religious delusions.
       A.A. was detained from mother and released to father
under the supervision of the Department. Father made a
temporary plan for A.A. to reside with maternal grandparents.
       In January 2021, mother was placed on a psychiatric hold
after chasing her boyfriend with scissors. Then, two weeks later,
father woke in the middle of the night and found mother with an
unknown man in A.A.’s bed. Mother and the man attacked father
and he called police. Mother was arrested for domestic violence
and battery.
       Father admitted to using marijuana twice per week, but he
said he had stopped using after the Department became involved
with his family. He missed a scheduled drug test on January 29,
2021, and tested positive for alcohol on February 10, 2021.
       The juvenile court sustained allegations under Welfare and
Institutions Code section 300, subdivision (b) as to: (1) mother’s
substance abuse and father’s failure to protect A.A.; (2) mother
driving impaired with A.A.; (3) mother’s and father’s history of
engaging in violent altercations, including mother’s arrest and
father’s arrest; and (4) mother’s mental health issues.
Allegations concerning father’s substance abuse were dismissed.
The court removed A.A. from mother, and ordered A.A. to remain
with father with family maintenance services. Father was
ordered to complete 12 random drug tests, every other week, and
to participate in counseling. At the dispositional hearing, father
initially objected to the drug testing requirement, but eventually



                                4
“submit[ted] to the 12 consecutive tests.” Father timely
appealed.
                            DISCUSSION
      Because father does not challenge the sustained findings as
to mother, his appeal is nonjusticiable. “[A] jurisdictional finding
involving one parent is ‘ “good against both. More accurately, the
minor is a dependent if the actions of either parent bring [the
minor] within one of the statutory definitions of a dependent.” ’
[Citation.]” (In re I.A. (2011) 201 Cal.App.4th 1484, 1492.)
Moreover, “an appellate court may decline to address the
evidentiary support for any remaining jurisdictional findings
once a single finding has been found to be supported by the
evidence.” (Ibid.) Father’s attack on the jurisdictional findings
relative to his conduct alone is nonjusticiable. (Id. at pp. 1490–
1491.)
      Father argues we should reach the merits of this appeal
because he could be prejudiced in his divorce proceedings by the
sustained findings against him. We find father’s claimed
prejudice is unfounded for the simple reason that the sustained
findings against him are supported by substantial evidence.
There is ample evidence that mother and father engaged in
violent disputes and repeatedly argued in front A.A. Moreover,
father was aware of mother’s substance abuse and unstable
behavior and left A.A. alone in her care while he worked. The
juvenile court “need not wait until a child is seriously abused or
injured to assume jurisdiction and take the steps necessary to
protect the child.” (In re R.V. (2012) 208 Cal.App.4th 837, 843.)
      Father also challenges the order requiring him to drug test,
arguing that the substance abuse allegations against him were
dismissed and there was no evidence his drug use put A.A. at



                                 5
risk. However, a parent who consents to the terms of a
reunification plan forfeits the right to complain on appeal. (In re
Precious J. (1996) 42 Cal.App.4th 1463, 1476.) Here, father
agreed to submit to drug testing, so we find any claimed error
was forfeited.
      We also reject the claim on its merits. A juvenile court has
broad discretion to make dispositional orders that would best
serve a child’s interest. (In re Alexis E. (2009) 171 Cal.App.4th
438, 454.) The dispositional order need only be reasonable and
supported by the record before the court. (In re Briana V. (2015)
236 Cal.App.4th 297, 311.) We find no abuse of discretion.
Father tested positive for marijuana and alcohol, admitted to
regularly using marijuana in the past, and exercised poor
judgment in allowing mother to watch A.A. while under the
influence.
                          DISPOSITION
      The orders are affirmed.



                             GRIMES, Acting P. J.
WE CONCUR:



                  STRATTON, J.              HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 6